

116 S4489 IS: Paycheck Protection Program Integrity Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4489IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo appropriately limit forgiveness of loans under the paycheck protection program and to clarify that records in the possession, custody, or control of the Federal Government relating to borrowers and loans under the paycheck protection program are subject to disclosure in accordance with applicable law.1.Short titleThis Act may be cited as the Paycheck Protection Program Integrity Act of 2020.2.Forgiveness and disclosure(a)Reduction of forgiveness based on after-Tax income and increases in net assets(1)In generalSection 1106(d) of the CARES Act (15 U.S.C. 9005(d)) is amended—(A)by redesignating paragraph (8) as paragraph (10); and(B)by inserting after paragraph (7) the following:(8)Reduction relating to after-Tax incomeThe amount of loan forgiveness under this section shall be reduced by the amount of after-tax income of the eligible recipient for the first taxable year ending after the date of issuance of the covered loan, up to the amount of the covered loan amount.(9)Reduction relating to increase in net assets of nonprofit organizationsFor an eligible recipient that is a nonprofit organization, the amount of loan forgiveness under this section shall be reduced by the amount of the increase, if any, in the net assets of the eligible recipient during the 1-year period beginning on the date of issuance of the covered loan, up to the amount of the covered loan amount..(2)DocumentationSection 1106(e) of the CARES Act (15 U.S.C. 9005(e)) is amended— (A)in paragraph (3), by striking and at the end; (B)by redesignating paragraph (4) as paragraph (5); and (C)by inserting after paragraph (3) the following:(4)documentation verifying after-tax income and net assets for purposes of paragraphs (8) and (9) of subsection (d), including tax filings reported to the Internal Revenue Service; and.(3)ApplicationThe amendments made by paragraphs (1) and (2) shall apply to any loan made under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) on or after the date of enactment of this Act.(b)Disclosure of informationSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(T)Disclosure of informationNothing in this paragraph shall be construed to limit or modify the duty or authority to disclose a record in the possession, custody, or control of the Federal Government that relates to an eligible recipient that receives a covered loan or to such covered loan (without regard to the amount of the covered loan, the number of employees of the eligible recipient, or other factors)— (i)to the public in accordance with section 552 of title 5, United States Code (commonly known as the “Freedom of Information Act”); (ii)to the Commissioner of Internal Revenue, the inspector general of an agency, the Pandemic Recovery Accountability Committee, a committee or member of Congress, or another officer or employee of the Federal Government in accordance with applicable law; or(iii)to another person or entity in accordance with applicable law..